DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 01/06/2020.

Claims 1-15 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	i.	Claims 4 and 11 recite “wherein M1 is the first number”. The first number is not clear whether it refers to “a first number of duplicate blocks” in line 2 of claim 1, or “a first number of descriptions” in line 4 of claim 1. 
ii.	Claim 7 recites the limitation "the position" in 6. There is insufficient antecedent basis for this limitation in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the;  manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (US 2019/0297325), in view of Rusanovskyy et al. (US 2018/0048907).

As to claim 1, LIM discloses the invention as claimed, including a method for encoding multiple descriptions for a media stream (Fig. 1), comprising: 
generating, for a current block of the media stream, a first number of duplicate blocks (Figs. 3-4; ¶0154; ¶0169; ¶0170; ¶0251, “a block size of an encoding ; 
determining, for the current block, a plurality of complementary forward gain factors (Fig. 12; ¶0015, “a plurality of motion vector candidate lists and information about a weighted sum”; ¶0174; ¶0372, “in order to apply a variable weighting factor, at least one piece or more of weighting factor information for the current block may be signaled through a bit stream”; ¶0377; ¶0406); and 
determining a first number of descriptions for the current block by applying the plurality of complementary forward gain factors to the first number of duplicate blocks (¶0015, “the prediction block of the current block may be generated by applying the information about the weighted sum to a plurality of prediction blocks generated based on the plurality of motion vector candidate lists”; ¶0370, “A weighting factor applied to each prediction block may be 1/N (herein, N is a number of generated prediction blocks) and have a uniform value… a final prediction block of the current block may be determined by applying a different weighting factor to each prediction block”). 

	Although LIM discloses generating, for a current block of the media stream, a first number of duplicate blocks, LIM does not specifically disclose determining a first number of duplicate blocks. However, Rusanovskyy discloses determining, for a current block of the media stream a first number of duplicate blocks (¶0046, “A prediction unit (PU) of a CU may comprise a prediction block of luma samples, two corresponding prediction blocks of chroma samples, and syntax structures used to predict the prediction blocks”; ¶0048; ¶0053, “determine predictive blocks for the PUs of a current CU”; ¶0134, “indicate the displacement of a PU of a video block within a current video frame or picture relative to 

As to claim 2, LIM discloses the method of claim 1, further comprising: generating quantization data by quantizing the first number of descriptions (Fig. 3; ¶0069, “the unit may mean a subdivided unit when one image is partitioned into subdivided units during encoding or decoding”). 

As to claim 3, LIM discloses the method of claim 1, wherein the plurality of complementary forward gain factors comprises a primary forward gain factor α₀ having a value between 0 and 1, and a secondary forward gain factor α₁ having a value between 0 and 1, and the α₀ is larger than the α₁ (¶0370, “A weighting factor applied to each prediction block may be 1/N (herein, N is a number of generated prediction 
As to claim 4, LIM discloses the method of claim 3, wherein the α₀ and the α₁ are determined to meet: α₀ + α₁(M1-1) = 1, wherein M1 is the first number (¶0111; ¶0370, “A weighting factor applied to each prediction block may be 1/N (herein, N is a number of generated prediction blocks) and have a uniform value… a final prediction block of the current block may be determined by applying a different weighting factor to each prediction block”; ¶0373, “the first value of the prediction block list utilization flag may be set to 0, and the second value may be set to 1…”).
 As to claim 5, LIM discloses the method of claim 4, wherein the α₀ is determined to meet: 1/M1 ≤ α₀ < 1 (¶0241, “equal to or less than a preset maximum value”; ¶0370, “A weighting factor applied to each prediction block may be 1/N (herein, N is a number of generated prediction blocks) and have a uniform value”).  
As to claim 6, LIM discloses the method of claim 3, wherein the current block comprises a first number of sub-blocks, and each sub-block comprises a second number of samples, and wherein each duplicate block comprises a first number of duplicate sub-blocks, and each duplicate sub-block comprises a second number of duplicate samples (Figs. 3-4; ¶0069, “the unit may mean a subdivided unit when one image is partitioned into subdivided units during encoding or decoding”; ¶0118, “slice identification information, slice type, slice partition information, tile identification 

As to claim 7, LIM discloses the method of claim 6, determining, for a duplicate block of the first number of duplicate blocks, a description by scaling a duplicate sub-block of the duplicate block with the α₀ and scaling other duplicate sub-blocks of the duplicate block with the α₁, wherein the position of the duplicate sub-block scaled with the α₀ in each of the first number of duplicate blocks is different (¶0091; ¶0092; ¶01118; ¶0124; ¶0174, “In intra prediction, based on at least one of an intra-prediction mode and the size of the encoding/decoding target block, a filter may be applied to at least one of a reference sample or a prediction sample…The type of the filter may vary depending on at least one of the number of filter taps, a filter coefficient value, or filter strength”; ¶0230).

As to claim 8, LIM discloses the method of claim 1, wherein each description is capable of being independently decoded with a level of confidence, and a subset of the first number of descriptions is capable of being jointly decoded with another level of confidence, wherein the subset comprises at least one description of the first number of descriptions, and a larger subset is capable of being jointly decoded with a higher level of confidence (200, Fig. 2; ¶0130, “the decoding apparatus 200 may generate a reconstructed picture by performing decoding, and may output the reconstructed picture”; ¶0132, “When the reconstructed residual block and the prediction block are obtained, the decoding apparatus 200 may generate the reconstructed block, which is a decoding target block, by adding the reconstructed residual block and the prediction block”; ¶0502). 

As to claim 9, it is rejected for the same reasons set forth in claim 1 above. In addition, LIM discloses a non-transitory computer-readable medium storing instructions which when executed by a computer system using a processor become operational with the processor for encoding multiple descriptions for a media stream (¶0535).

 As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 11, it is rejected for the same reasons set forth in claim 4 above.

As to claim 12, it is rejected for the same reasons set forth in claim 5 above.

As to claim 13, it is rejected for the same reasons set forth in claim 6 above.

As to claim 14, it is rejected for the same reasons set forth in claim 7 above.

As to claim 15, it is rejected for the same reasons set forth in claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiu et al. (US 2019/0104303), Gu (US 2014/0098856), Lie et al. (US 2016/0366415), HEO (US 2019/0394471) disclose control-point based intra direction representation for intra coding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        July 3, 2021